Case 1:18-cv-00106-DKW-RLP Document 22-1 Filed 01/15/19 Page 1 of 8          PageID #: 69




                   IN THE UNITED STATES DISTRICT COURT

                         FOR THE DISTRICT OF HAWAI#I

  CARI TERRONES; JAVIER          )             CIVIL NO. CV 18-00106 DKW RLP
  TERRONES,                      )             (Other Non-Vehicle Tort)
                                 )
                 Plaintiffs,     )             MEMORANDUM IN SUPPORT OF
                                 )             MOTION
       vs.                       )
                                 )
  COSTCO WHOLESALE               )
  CORPORATION, ET AL.,           )             Trial Date: May 28, 2019
                                 )             Judge: Honorable Derrick K. Watson
                 Defendants.     )
  ______________________________ )

                   MEMORANDUM IN SUPPORT OF MOTION

  I.    INTRODUCTION

        Defendant COSTCO WHOLESALE CORPORATION (“Costco”) moves

  this Honorable Court to compel Plaintiffs CARI TERRONES and JAVIER

  TERRONES (“Plaintiffs”) to produce documents pursuant to their written

  agreement to do so in response to Costco’s request for production of documents.

  Costco served a document request, seeking, among other things, information

  concerning damages Plaintiffs claim they suffered as a result of Costco’s alleged

  negligent conduct. To date, Plaintiffs have not provided such information, despite

  a Magistrate Judge instructing them to do so, as well as their attorney representing

  that they would provide said information in both their written response and

  through a verbal representation over the telephone. Costco is entitled to the
Case 1:18-cv-00106-DKW-RLP Document 22-1 Filed 01/15/19 Page 2 of 8                      PageID #: 70




  information necessary to determine whether Plaintiffs’ claimed damages are

  reasonable and whether they were caused as a result of Costco’s alleged negligent

  conduct.

  II.    FACTS

         Costco served “Defendant Costco Wholesale Corporation’s First Request

  for Production of Documents and Things to Plaintiffs Cari Terrones and Javier

  Terrones,” (“Request”) on June 18, 2018. See Document 14, “Certificate of

  Service Re: Discovery Requests to Plaintiffs,” filed on June 19, 2018. The

  Request contained 11 separate categories of documents related to Plaintiffs’ claims

  and damages. See Exhibit “A.”1 In their August 6 Response, Plaintiffs stated in

  eight of the 11 requests, “See Plaintiff’s [sic] production of documents.” Id. at pp.

  3-4, at #s 1, 3, 4, 5, 6, 7, 10, and 11. Plaintiffs have not produced a single

  document throughout the course of the litigation, despite repeated requests from

  Defense Counsel subsequent to Plaintiffs’ service of that Response. See Odani

  Decl. at ¶s 3, 7-14, and 19.

         Additionally, the parties attended an early settlement conference on August

  16, 2018 with Magistrate Judge Richard Puglisi. Plaintiffs had requested the early

  settlement conference. The case did not resolve at the settlement conference, and


         1
            Since Plaintiffs’ written responses include Defendant’s requests, Defendant is attaching
  only the responses as exhibits as a matter of efficiency and ecology.

                                                 -2-
Case 1:18-cv-00106-DKW-RLP Document 22-1 Filed 01/15/19 Page 3 of 8                PageID #: 71




  Magistrate Judge Puglisi instructed Plaintiffs’ counsel, Paul Herran, to provide

  documentation of Plaintiffs’ medical specials and wage loss by August 24, 2018

  and to then call the Court Clerk to schedule another settlement conference within

  the next few weeks. Id. at ¶6. The Minutes following the settlement conference

  did not contain all of the details, but at least stated, “Case did not settle. Plaintiff's

  counsel to contact chambers to schedule a further settlement conference.” See

  Document 21, “Minutes,” filed on August 20, 2018. Defense Counsel has

  followed up with Mr. Herran regarding production of documents multiple times by

  telephone and email, but Plaintiffs have still never produced any documents. See

  Odani Decl. at ¶s 7-14, and 19 and Exhibit “B” and “D.”

         Pursuant to LR26.2(c), the pertinent requests for production, as well as

  Plaintiffs’ written responses, are set out below:

                1.     Any and all documents requested, identified or
                referred to in your response to Defendant Costco
                Wholesale Corporation's First Request for Answers to
                Interrogatories to Plaintiff Cari Terrones and First
                Request for Answers to Interrogatories to Plaintiff Javier
                Terrones.

                Answer: See Plaintiff’s [sic] production of documents.
                ...
                3.    Any and all statements and/or reports made by all
                witnesses regarding any aspect of the Subject Lawsuit.

                Answer: See Plaintiff’s [sic] production of documents.



                                       -3-
Case 1:18-cv-00106-DKW-RLP Document 22-1 Filed 01/15/19 Page 4 of 8            PageID #: 72




              4.     Any and all documents, including but not limited
              to, memoranda, receipts, bills, e-mails, and notes relating
              to any damages you allege you have sustained as a result
              of the Incident.

              Answer: See Plaintiff’s [sic] production of documents.

              5.     Any and all documents and/or tangible evidence
              which support the allegations contained in the Complaint
              filed herein.

              Answer: See Plaintiff’s [sic] production of documents.

              6.    Any and all diaries, journals and/or other written
              records pertaining to any matters, including but not
              limited to your injuries or claims, for which you seek
              recovery in this action.

              Answer: See Plaintiff’s [sic] production of documents.

              7.   All of your State and Federal Income Tax returns
              and W-2 forms for the past six (6) years.

              Answer: See Plaintiff’s [sic] production of documents.
              ...
              10. Any and all, non-privileged, investigative reports
              concerning the Incident.

              Answer: See Plaintiff’s [sic] production of documents.

              11. Any and all documents which you reasonably
              anticipate using as exhibits at the trial of this matter.

              Answer: See Plaintiff’s [sic] production of documents.

        See Exhibit “A” at pp. 3-4, at #s 1, 3, 4, 5, 6, 7, 10, and 11.

        On a related issue, Plaintiffs also referred to “Plaintiff’s [sic] production of


                                            -4-
Case 1:18-cv-00106-DKW-RLP Document 22-1 Filed 01/15/19 Page 5 of 8             PageID #: 73




  documents” in lieu of providing substantive answers to seven out of 16 of

  Costco’s interrogatories. See Exhibit “C” at pp. 5-7, at #s 6,7,8,9,12,13,and 14.

  For example, in response to Interrogatory Nos. 9 and 13 to Plaintiff Cari Terrones,

  she responded as follows:

                9.    State all physical and/or mental injuries or conditions you
                      claim as a result of the Incident.

                RESPONSE TO INTERROGATORY NO. 9:

                See Plaintiff’s production of documents and/or medical release.
                ...
                13. If you are making a claim for loss of wages,
                      earnings, or income as a result of the Incident,
                      state the name of the person or organization who
                      would have paid you, the amount of each loss with
                      an explanation of how the loss is computed, the
                      inclusive dates payment would have been made
                      and whether you will incur future lost wages,
                      earnings, or income.

                RESPONSE TO INTERROGATORY NO. 13:

                See production of documents.

        See Exhibit “B” at pp. 5-6, at #s 9 and 13.

        Plaintiffs’ response to the Production request and interrogatories is

  deficient. Further, the repeated reference to documents they have not produced

  and the utter failure to produce any documents whatsoever compounds the

  deficiency.



                                           -5-
Case 1:18-cv-00106-DKW-RLP Document 22-1 Filed 01/15/19 Page 6 of 8          PageID #: 74




  III.   ARGUMENT

         A.    Plaintiffs Should Be Ordered to Produce All Responsive
               Documents Pursuant to FRCP Rule 37

         FRCP Rule 37(a)(3)(B)(iv) states in pertinent part:

               A party seeking discovery may move for an order compelling an
               answer, designation, production, or inspection. This motion may be
               made if:
               ...
               ...a party fails to produce documents or fails to respond that
               inspection will be permitted– or fails to permit inspection– as
               requested under Rule 34.

         Plaintiffs did not state they did not have documents responsive to the

  requests or that no such documents existed. Instead, they implicitly agreed to

  produce the documents but have failed to do so. The Court should issue an order

  compelling Plaintiffs to produce these documents immediately.

         B.    Costco Should Be Awarded Fees and Costs for Bringing This
               Motion.

         FRCP Rule 37(a)(5)(A) states in pertinent part:

               If the motion is granted– or if the disclosure or
               requested discovery is provided after the motion was
               filed– the court must, after giving an opportunity to be
               heard, require the party or deponent whose conduct
               necessitated the motion, the party of the attorney
               advising that conduct, or both to pay the movant’s
               reasonable expenses incurred in making the motion,
               including attorney’s fees.

         Additionally, LR37.1 provides in pertinent part:


                                           -6-
Case 1:18-cv-00106-DKW-RLP Document 22-1 Filed 01/15/19 Page 7 of 8         PageID #: 75




              The Court will not entertain any motion pursuant to
              Fed.R.Civ.P. 26 through 37, including any request for
              expedited discovery assistance pursuant to LR37.1(c),
              unless counsel have previously conferred, either in
              person or by telephone concerning all disputed issues...in
              a good faith effort to limit the disputed issues and, if
              possible, eliminate the necessity for a motion or
              expedited discovery assistance.

        Counsel for Costco has made several attempts to confer with Mr. Herran by

  telephone and email in order to obtain the documents, but Plaintiffs have failed to

  produce any documents at all. See Odani Decl. at ¶s 7-14 and 19 and Exhibits “B”

  and “D.” Initially, Mr. Herran verbally agreed to produce the documents when he

  and Defense Counsel spoke on November 21, 2018. Odani Decl. at ¶s 9-10.

  Plaintiffs failed to meet these deadlines set by their own counsel. To make matters

  worse, Mr. Herran has completely ignored the last five attempts to confer with

  him. Odani Decl. at ¶s 11-14 and 19. Defense Counsel even emailed Mr. Herran

  two separate dates and six separate times that Defense Counsel agreed to make

  himself available to meet-and-confer in person or by telephone, at Mr. Herran’s

  convenience. Odani Decl. at ¶s 12-13. On January 11, 2019, Defense Counsel

  made one final attempt by email to follow up with Mr. Herran, just in case his

  failure to respond was due to a prolonged vacation. Odani Decl. at ¶19 and

  Exhibit “D.” Defense Counsel finally received a response that came in the form of

  an email that appeared to be an automated reply stating that Mr. Herran has


                                          -7-
Case 1:18-cv-00106-DKW-RLP Document 22-1 Filed 01/15/19 Page 8 of 8          PageID #: 76




  “paused” his inbox and would “respond shortly.” Odani Decl. at ¶20 and Exhibit

  “E.” Plaintiffs have failed, and continue to fail, to produce any documents.

        If Plaintiffs needed more time or were having difficulty producing

  documents, all their counsel had to do was respond to one of the numerous

  attempts to communicate with him and state so. Plaintiffs’ failure to produce any

  of the documents that they impliedly agreed in their written responses to produce,

  in conjunction with their failure to even respond to the numerous attempts to

  discuss the matter made this motion necessary and merit an award of sanctions.

   Trial is set for May 29, 2019. Plaintiffs’ failure to produce any documents,

  whatsoever prejudices Defendant’s ability to prepare for trial.

  IV.   CONCLUSION

        Based upon the foregoing, Costco respectfully moves this Honorable Court

  for 1) an order compelling Plaintiffs to produce documents and 2) an award of

  attorneys’ fees and costs incurred in preparing and arguing this motion.

               DATED: Honolulu, Hawaii, January 15, 2019.


                                         /s/ Norman K. Odani
                                         ARTHUR F. ROECA
                                         NORMAN K. ODANI
                                         Attorneys for Defendant
                                         COSTCO WHOLESALE CORPORATION




                                           -8-
